Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 08/12/2021. Applicant’s argument, filed on 08/12/2021 has been entered and carefully considered. Claims 1-11, 14-24, 26, and 28-30 are pending.

35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked for Claim(s) 29. The claims has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. Applicant accepts that current published specification, [0216], processor is the corresponding structure.

The application filed on 09/23/2020 claiming priority to 62/905,235 filed on 09/24/2019.

Response to Arguments

Applicant’s arguments in the 08/12/2021 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claims, on page 5-6 argues “determining number of tiles in the picture of the video data at least in part on the luma coding block tree size of the picture of the video data indicated by the syntax element”. While the applicant’s argument points are understood, the examiner respectfully (MPEP 2141.III, Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art, the prior art reference, or references when combined, need not teach or suggest all the claim limitations, also, MPEP 2141.II.C "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton", also, MPEP 2141.I, “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability”, Hsu, Fig. 5, [0050], teaches, subpic_id[i], mapped in the PPS, so, PPS can transmit the sub-picture information where i would provide the ID number of the sub-picture, it is obvious to the ordinary skill in the art that the final i can provide the number of the total sub-pictures, also, Hsu, Fig. 4, element 410, Fig. 8, again, subpictures can be one or more slices or tiles, Hsu, [0024], so, it is obvious to the ordinary skill in the art that the claim limitations are taught by the current prior arts and any minor variations in transmitting the similar data would be design choice).
Therefore, the rejection is maintained.

	
Examiner’s Note

Claims 1-11 refer to "A method of decoding video data”, Claims 14-24, 26 and 28 refer to "A device for decoding video data”, Claim 29 refers to "A device for video decoding”, Claim 30 refers to "A non-transitory computer readable storage medium”. Claims 14-24, 26 and 28-30 are similarly rejected in light of rejection of claims 1-11, any obvious combination of the rejection of claims 1-11, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/device/system.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 20210076035 A1), hereinafter Hsu, in view of Lim et al. (US 20210136369 A1), hereinafter Lim, further in view of Lee et al. (US 20200053359 A1), hereinafter Lee.

	
	Regarding claim 1, Hsu discloses a method of decoding video data, the method comprising (Abstract): decoding, in a picture parameter set (PPS), a syntax element indicative of a luma coding tree block size of coding tree units (CTUs) of a picture of the video data to which the PPS is applicable (Fig. 5, Table 1A); determining the number of tiles in the picture of the video data based at least in part on the luma coding block tree size of the picture of the video data indicated by the syntax element (Hsu, Fig. 5, Table 1A-B); and decoding the picture of the video data to which the PPS is applicable in accordance with the syntax element in the PPS and the number of tiles in the picture ([0066], PPS of a video picture in the sequence, Fig. 5).
	Hsu discloses all the elements of claim 1 but Hsu does not appear to explicitly disclose in the cited section coding, in a picture parameter set (PPS), block size.
	However, Lim from the same or similar endeavor teaches coding, in a picture parameter set (PPS), block size ([0054], CTU size from PPS).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hsu to incorporate the teachings of Lim to efficiently coding video (Lim, [0001]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Hsu in view of Lim discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section a luma coding tree block size.
	However, Lee from the same or similar endeavor teaches a luma coding tree block size ([0217], luma block).
 (Lee, [0001]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Hsu in view of Lim further in view of Lee discloses the method of claim 1, wherein the syntax element indicative of the luma coding tree block size of the CTUs of the picture of the video data is indicative of the luma coding tree block size minus 5 of the CTUs of the picture of the video data (Hsu, Fig. 5, Table 1A, Lim, [0054], Lee, [0217], it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 3, Hsu in view of Lim further in view of Lee discloses the method of claim 2, wherein the syntax element comprises a syntax element ppslog2_ctu_size_minus5 (Hsu, Fig. 5, Table 1A-B, Lim, [0054], Lee, [0217], it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 4, Hsu in view of Lim further in view of Lee discloses the method of claim 3, wherein the syntax element ppslog2_ctu_size_minus5 has a value that is the same as a syntax element log2_ctusizeminus5 in a sequence parameter set (SPS) that is applicable to the picture of the video data (Hsu, Fig. 5, Table 1A-B, Lim, [0054], Lee, [0217], it is obvious to the ordinary skill in the art and a design choice, signaling could be using PPS or SPS).  

	Regarding claim 5, Hsu in view of Lim further in view of Lee discloses the method of claim 1, wherein decoding the syntax element comprises: decoding the syntax element in the PPS using a conditional loop having a condition that is based at least in part on the number of tiles in the picture of the video data, including iterating the conditional loop based at least in part on the number of tiles in the picture of the video data(Hsu, Fig. 5, Table 1A-B, subpictures, [0024], Lim, [0054], Lee, [0217], it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 6, Hsu in view of Lim further in view of Lee discloses the method of claim 1, wherein: the PPS does not include a second syntax element indicative of the number of tiles in the picture of the video data (Hsu, Fig. 5, Table 1A-B, subpictures, [0024], Lim, [0054], Lee, [0217], it is obvious to the ordinary skill in the art).  

	Regarding claim 7, Hsu in view of Lim further in view of Lee discloses the method of claim 1, wherein further comprises: decoding the syntax element in the PPS using a conditional statement having a condition that is based at least in part on a height of an i-th tile row of the picture of the video data; and determining, based at least in part on the luma coding block tree size of the picture of the video data indicated by the syntax element, the height of the i-th tile row of the picture of the video data (Hsu, Fig. 5, Table 1A-D, [0034]-[0035], Lim, [0054], Lee, [0217], it is obvious to the ordinary skill in the art).  

	Regarding claim 8, Hsu in view of Lim further in view of Lee discloses the method of claim 7, further comprising: inferring, based on the height of the i-th tile row of the picture of the video data, that an i-th tile of the picture of the video data is not divided into two or more bricks (Hsu, Fig. 5, Table 1A-D, [0034]-[0035], [0046], Lim, [0054], Lee, [0217], it is obvious to the ordinary skill in the art).  

	Regarding claim 9, Hsu in view of Lim further in view of Lee discloses the method of claim 7, further comprising: inferring, based on the height of the i-th tile row of the picture of the video data, that one or more horizontal brick boundaries are uniformly distributed across an i-th tile of the picture of the video data is divided into two or more bricks (Hsu, Fig. 5, Table 1A-D, [0034]-[0035], [0046], Lim, [0054], Lee, [0217], it is obvious to the ordinary skill in the art).  

Regarding claim 10, Hsu in view of Lim further in view of Lee discloses the method of claim 1, wherein the syntax element comprises a first syntax element, the method further comprising: decoding, in the PPS, a second syntax element indicative of a number of subpictures in the picture of the video data; and decoding, in the PPS, a third syntax element indicative of a subpicture ID for each subpicture in the picture of the video data, wherein decoding the picture of the video data further comprises decoding the picture of the video data in accordance with the second syntax element in the PPS and the third syntax element in the PPS (Hsu, Fig. 5, Table 1A-D, subpictures, [0024], [0034]-[0035], [0046], Lim, [0054], Lee, [0217], it is obvious to the ordinary skill in the art).  

	Regarding claim 11, Hsu in view of Lim further in view of Lee discloses the method of claim 10, further comprising: decoding, in a slice header for a slice of the picture of the video data, a fourth syntax element indicative of the subpicture ID for the slice of the picture of the video data; and decoding the picture of the video data in accordance with the fourth syntax element in the slice header (Hsu, Fig. 5, Table 1A-D, subpictures, [0024], [0034]-[0035], [0046]-[0050], Lim, [0054], Lee, [0217], it is obvious to the ordinary skill in the art).  

	Regarding claim 12, (Cancelled) Hsu in view of Lim further in view of Lee discloses the method of claim 1, wherein coding comprises decoding, wherein coding the syntax element comprises decoding the syntax element, and wherein coding the picture comprises decoding the picture (Hsu, Fig. 5, Table 1A-D, subpictures, [0024], [0034]-[0035], [0046]-[0050], [0070], Lim, [0054], Lee, [0217], it is obvious to the ordinary skill in the art).  

	Regarding claim 13, (Cancelled) Hsu in view of Lim further in view of Lee discloses the method of claim 1, wherein coding comprises encoding, wherein coding the syntax element comprises encoding the syntax element, and wherein coding the picture comprises encoding the picture (Hsu, Fig. 5, Table 1A-D, subpictures, [0024], [0034]-[0035], [0046]-[0050], [0069], Lim, [0054], Lee, [0217], it is obvious to the ordinary skill in the art).

Regarding claim 14-30, See Examiner’s Note.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Mohammad J Rahman/Primary Examiner, Art Unit 2487